        Case 6:20-po-00115-JDP Document 10 Filed 10/09/20 Page 1 of 2

1    Sean O. Anderson
     Acting Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                     UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,                         No. 6:20-po-00115-JDP
11                       Plaintiff,
12           v.                                         STIPULATION TO VACATE STATUS
                                                        CONFERENCE AND RESOLVE MATTER
13    ERIC L. PARKER-MYLKO,                             THROUGH FORFEITURE OF
                                                        COLLATERAL; AND [PROPOSED] ORDER
14                       Defendant.                     THEREON
15

16          IT IS HEREBY STIPULATED by and between Sean O. Anderson, acting legal officer for

17   the National Park Service, and Eric L. PARKER-MYLKO, by and through his attorney of record,

18   Benjamin A. Gerson, that the status conference in the above-captioned matter set for October 20,

19   2020 be vacated. The Government agrees violation number 9290280 can be resolved through a

20   forfeiture of collateral, consistent with the bail schedule, $250, plus the $30 processing fee. The

21   Government does not object to Defendant requesting traffic school.

22
            Dated: October 7, 2020                          /S/ Sean O. Anderson
23                                                          Sean O. Anderson
24                                                          Acting Legal Officer
                                                            Yosemite National Park
25
            Dated: October 7, 2020                           /s/ Benjamin A. Gerson
26                                                          Benjamin A. Gerson
                                                            Attorney for Defendant
27                                                          Eric L. Parker-Mylko
28
                                                        1
        Case 6:20-po-00115-JDP Document 10 Filed 10/09/20 Page 2 of 2

1                                           ORDER
2             The court accepts the above stipulation and adopts its terms as the order of this court.
3
     Accordingly, it is hereby ordered, the October 20, 2020 status conference for United States v.
4
     Parkermylko, Case 6:20-po-00115-JDP, is vacated and violation number 9290280 can be resolved
5
     through a forfeiture of collateral, consistent with the bail schedule, $250, plus the $30 processing
6

7    fee.

8

9    IT IS SO ORDERED.
10

11   Dated:      October 9, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
